Citation Nr: 1504995	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-27 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal disorder (GI) to include colitis.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2014, the Veteran testified before the undersigned at a personal hearing via video conference from the RO.

The issues of service connection for a GI disorder as well as bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At his Board hearing in January 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal as to the issue of service connection for PTSD is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn his appeal as to the issue of service connection for PTSD, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the issue of service connection for PTSD is dismissed.  


REMAND

At his Board hearing, the Veteran testified that he was treated multiple times during service for gastrointestinal complaints and continued to have symptoms from that time to the current time.  The service treatment records reflect complaints of diarrhea and stomach pain.  His wife also testified she has witnessed his episodes of gastrointestinal distress over many years.  He indicated that he was treated within several years of service by Dr. Boggs who is deceased.  Thereafter, he was seen by Dr. Dillon who performed surgery on his colon, but is no longer practicing.  Dr. Grimes then took over the treatment and the records reflect that the Veteran has ulcerative colitis.  The Veteran stated that he thought that his inservice symptoms as well as medication that he was given, including malaria medication, developed into his colitis disorder.  It was noted during the hearing that there was no medical examination performed nor opinion obtained regarding the nature of the Veteran's GI disorder.  Therefore the Veteran should be afforded a VA examination.  

With regard to hearing loss, the RO has conceded that the Veteran was exposed to weaponry noises during service as such is compatible with his service.  In correspondence of record as well as in the hearing testimony, the Veteran stated that he was exposed to loud weaponry noises which caused hearing loss from service onward.  In addition, his wife who is a speech pathologist with medical training reported that loud noises do not always affect hearing at the time of exposure, and the hearing can become progressively worse through the years.  Conversely, a VA examiner opined that the Veteran's hearing loss, which was only present per 38 C.F.R. § 3.385 in the left ear, was not likely related to service based on normal inservice audiograms.  However, the examiner did not comment on the lay evidence.  Also, the opinion of the Veteran's wife as a speech pathologist was not of record.  The Board finds that a new VA audiological evaluation should be afforded to the Veteran.  Hearing loss in both ears should be considered since the last examination was dated in 2011 and the Veteran and his wife testified to the presence of current bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current GI disorder including colitis.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current GI disorder had its clinical onset during service or is related to any in-service disease, event, or injury.  The inservice complaints of diarrhea and stomach pain as well as the fact that he was given medication including malaria pills should be considered as well as the complaints of GI problems since that time.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Schedule the Veteran for a VA audiological examination.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests.  The examiner should opine as to whether it is more likely than not, less likely than not, or at least as likely as not, that current hearing loss is related to service or was manifest within one year of service.  The examiner should consider the Veteran's inservice acoustic trauma as well as lay reports of hearing loss during service and since that time should be considered.  The examiner should also comment on the opinion provided by the Veteran's wife as a speech pathologist that loud noises do not always affect hearing at the time of exposure, and the hearing can become progressively worse through the years.  A rationale for any opinion expressed should be provided.  

3.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


